 



Exhibit 10.13

September 4, 2002

Charles E. Golden
Executive Vice President and
   Chief Financial Officer
Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285

Re: Offer Letter Clarification

Dear Charlie:

You have requested clarification regarding the terms of your original offer of
employment with Eli Lilly and Company, dated February 20, 1996, as clarified and
supplemented by letters dated December 20, 1996 and November 30, 2000.
Specifically, you have asked that Lilly clarify your eligibility for retiree
medical benefits. This letter will restate our understanding relating to your
eligibility for retirement benefits and confirm our understanding regarding
related benefits.

As described in your Offer Letter, you will be entitled to a retirement benefit
(provided through The Lilly Retirement Plan and The Lilly Excess Benefit Plan
[Retirement]) using 26 years 1 month of service in addition to your actual
service with Lilly. All of the provisions of the various formulae provided under
the Retirement Plan will apply. However, after determining the benefit in this
manner, the deferred vested retirement benefit you will be eligible to receive
from General Motors Corporation at the date of your retirement from Lilly will
be subtracted from the Lilly benefit calculation to provide the actual benefit.
If your benefit under the General Motors plan is not payable at the time of your
retirement from the Company, the unreduced Lilly benefit will be paid until such
time as the General Motors benefit becomes payable. At that time, your Lilly
benefit will be reduced by the amount payable from General Motors.

To receive this retirement benefit, you will be required to work a minimum of
10 years from the date of your initial employment with Lilly, or until March 1,
2006, except that the 10-year minimum work requirement will be waived if any of
the following circumstances occur prior to March 1, 2006:



  1.   Lilly requests your retirement, or your employment is terminated, for any
reason other than Disciplinary Termination as defined in Section 4.03 of The
Lilly Severance Pay Plan;     2.   You become disabled under the terms of The
Eli Lilly and Company Extended Disability Plan; or

 



--------------------------------------------------------------------------------



 



Charles E. Golden
September 4, 2002
Page 2



  3.   a Change in Control occurs and you suffer a Covered Termination, as both
terms are defined under the Eli Lilly and Company Change in Control Severance
Pay Plan for Select Employees (“CIC Plan”). It is understood that in the event
of such Covered Termination, you would receive, in addition to the benefit
provided under the Retirement Plan described above, the Pension Supplement as
set forth in Section 8.C. of the CIC Plan.

In addition, it is understood that if you satisfy the 10-year minimum work
requirement or any of the conditions described above occur for the waiver of
that requirement, you would be eligible for retiree medical coverage equivalent
to the coverage provided to retirees under The Eli Lilly and Company Health
Plan. Such coverage would be provided for the duration of your retirement unless
you choose to work for another employer that offers health coverage. In that
event, you agree to select the other employer’s health coverage as primary (even
if there is a charge to do so) and Lilly agrees to provide secondary health
coverage to you. Similarly, Lilly will provide only secondary health coverage to
you once you become eligible for Medicare. As you may be aware, medical claims
paid under the retiree medical coverage are considered taxable income to you if
you do not have actual eighty points (age plus actual service) under The Lilly
Retirement Plan at the time of your retirement. Accordingly, Lilly agrees to
gross-up any payment amounts at the end of each calendar year for applicable
state and federal taxes so that you do not recognize a tax impact on such health
benefits.

If you are married at the time of your retirement (and have been married for at
least one year) your spouse will be eligible for medical coverage under the same
retiree medical coverage you have. If you are not married at the time of your
retirement and subsequently marry, you may add your spouse to your coverage for
a qualifying change in status. Such coverage, however, would terminate upon your
death.

Finally, it is understood that if you satisfy the 10-year minimum work
requirement or any of the conditions described above occur for the waiver of
that requirement, you would also be considered a retiree for other benefit
purposes, including the terms of any stock options or equity programs in which
you participate.

Charlie, please let me know if you have any questions.

              ELI LILLY AND COMPANY
      By:             /s/ Cathleen A. Kennedy         Cathleen A. Kennedy       
Executive Director, Human Resources     

cc:      Pedro P. Granadillo

 